UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: []Preliminary Information Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d) (2)) [X]Definitive Information Statement 1st Home Buy & Sell Ltd. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (check the appropriate box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transactions computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transactions: Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 1st Home Buy & Sell Ltd. 5315 East 93 Street Tulsa, OK 74137 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Dear Stockholders: This information statement (“Information Statement”) is being furnished to holders of record of the common stock, par value $0.001 per share (the “Common Stock”), at the close of business on December 7, 2009 of 1st Home Buy & Sell Ltd., a Nevada corporation (the “Company”), with respect to certain corporate Actions of the Company. This Information Statement is first being mailed or furnished to the stockholders of the Company on or about December 29, 2009. The purpose of this Information Statement is to notify stockholders of the Company that, on December 5, 2009, the Company received a written consent in lieu of a meeting of stockholders from the holder of 9,773,400 shares of Common Stock (representing 65% of the issued and outstanding shares of Common Stock).The written consent adopted resolutions approving an amendment to the Company’s articles of incorporation changing the name of the Company to Infrastructure Developments Corp. and to ratify the appointment of M&K CPAs, PLLC, as the Company's independent auditors for the fiscal year ended June 30, 2010. ONLY THE STOCKHOLDERS OF RECORD AT THE CLOSE OF BUSINESS ONDECEMBER 5, 2STOCKHOLDERS WHO HOLD IN EXCESS OF 50% OF THE COMPANY’S SHARES OF VOTING CAPITAL STOCK ENTITLED TO VOTE ON THE ACTIONS HAVE VOTED IN FAVOR OF THE ACTIONS.AS A RESULT, THE ACTIONS HAS BEEN APPROVED WITHOUT THE AFFIRMATIVE VOTE OF ANY OTHER STOCKHOLDERS OF THE COMPANY.THIS ACTIONS IS EXPECTED TO BE EFFECTIVE ON A DATE THAT IS AT LEAST 20 DAYS AFTER THE MAILING OF THIS INFORMATION STATEMENT. The Company’s board of directors is not soliciting your proxy. This Information Statement is being furnished to you solely for the purpose of informing stockholders of the matters described herein in compliance with Regulation 14C of the Securities Exchange Act of 1934, as amended.
